Title: From Benjamin Franklin to Thomas Penn, 30 May 1754
From: Franklin, Benjamin
To: Penn, Thomas


Sir,
Philada. May 30. 1754
Mr. Peters has communicated to me a Paragraph of your Letter of Feby. 1. relating to a Plan desired by Sir Everard Fawkener, for the Extension of Correspondence, without any View to present Advantage. Immediately after the Treaty at Albany, Mr. Hunter and I are to proceed on a Journey thro’ all the Northern Colonies, to visit all the Post Offices, and see every thing with our own Eyes; after which we may be able to project some Plan of that kind, less imperfect than the best we can at present offer.
I beg Leave to return you my Thanks for your favourable Character of me to Sir Everard, and for the Assurances you are pleas’d to give me of your friendly Offices. If in any thing I could possibly be serviceable to you, it would give me great Pleasure, as I am, with the sincerest Respect and Esteem, Sir, Your Honour’s most obedient and most humble Servant
B Franklin
Honble. Thos Penn, Esqr
 Addressed: To  The honourable Thomas Penn Esqr  Proprietor of the Province of Pennsyl-  vania  London  per the Carolina Capt. Mesnard
Endorsed: Benjamin Franklin May 30th: 1754 P Collinson Green
